Citation Nr: 0302756	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the low back.

3.  Entitlement to service connection for degenerative joint 
disease of the hips.

4.  Entitlement to a separate rating for arthritis as a 
residual of a right hand crush injury.

5.  Entitlement to a temporary total disability evaluation 
for convalescence for the period from August 10, 1999, to 
October 7, 1999

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) by reason of the 
veteran's service connected disabilities.

(The claims of entitlement to TDIU and for service connection 
for degenerative joint disease of the low back & hips and for 
a separate rating for arthritis as a residual of a right hand 
crush injury will be the subject of a later post-development 
decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from April 1982 to 
January 1992.

This case comes before the Board on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the benefits 
sought.  The case was previously before the Board in 
September 1999 and again in July 2001 at which time it was 
remanded to afford the veteran personal hearings.  
Thereafter, the case was again before the Board in April 
2002, at which time several claims were adjudicated and 
additional development was undertaken vis-à-vis other claims.

Upon receipt of the additional evidence developed in company 
with the Board's April 2002 decision, it is observed that the 
Board's instructions were not followed with respect to claims 
of entitlement to service connection for degenerative joint 
disease of the lumbar spine and hips and for a separate 
rating for arthritis as a residual of a right hand crush 
injury.  The Board's directives confer upon the veteran or 
other claimant the right to compliance with instructions of 
the Board, which are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, 
while the Board regrets the delay, it is necessary to 
undertake additional development of the claims of entitlement 
to service connection for degenerative joint disease of the 
lumbar spine and hips and for a separate rating for arthritis 
as a residual of a right hand crush injury pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues. 

Until such development is complete, the Board is also 
deferring a decision on the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities and also deferring 
Remanding the claim for temporary total disability evaluation 
for convalescence for the period from August 10, 1999, to 
October 7, 1999 because the claims file is necessarily 
retained under the Board's jurisdiction pending resolution of 
the issues properly before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The right knee disability is reflected by subjective 
complaints of pain and manifested primarily by clinical 
observations of limitation of motion, moderately less than 
full and without objective evidence of lateral instability or 
subluxation.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
status post residuals of a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a , Diagnostic Code 5010-5261 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides among other things for notice and 
assistance to claimants under certain circumstances.  See 
also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.  The discussions in the rating 
decisions, statements of the case and supplemental statements 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, the veteran was afforded a hearing 
before a representative of the RO; he was additionally 
afforded a hearing before the undersigned sitting as a Member 
of the Board.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance provision 
of the new legislation.  The record includes VA treatment 
records dating from the veteran's separation to the present 
as well as numerous medical opinions addressing the issue 
raised on appeal.  The record also included records 
associated with a Social Security benefits award.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue addressed 
on the merits.  

Although the veteran objects to the adequacy of the most 
recent VA examination, a review of the examination report, 
however, reveals no evidence of irregularity.  Indeed, if the 
veteran arguably did undergo a cursory examination, as is 
argued, it would be difficult to ascertain how the report 
arrives at the very specific findings contained within.  
Accordingly, the Board finds that the June 26, 2002 
examination report accurately reflects and reinforces the 
adequacy of the underlying examination.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the issues being adjudicated in this 
decision.

Under the circumstances in this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of the issues adjudicated herein.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection was established for disabilities of the 
right knee pursuant to a rating in July 1993.  The present 
appeal ensues from an August 1996 claim for increased rating.  
Evaluation of the pertinent disability is pursuant to 
Diagnostic Code 5010-5261.  

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA examination in November 1996 reported no swelling of the 
right knee or subluxation or lateral instability.  As 
reported above, a June 1997 CT scan reported the absence of 
abnormality in the right knee.  

On examination in December 2000, the veteran reported 
complaints of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability and 
lack of endurance.  There was no subluxation and no 
inflammatory arthritis objectively identified.  There was 
objective evidence of painful motion and edema and no 
effusion.  The examiner reported 15 percent additional 
functional impairment due to flare-ups.  The veteran was 
capable of flexion to 98 degrees with extension to 0 degrees.  
Stability was reported as very good.  The examiner noted that 
normal flexion was from 0 to 140 degrees and extension should 
be to 0 degrees. 

On examination in June 2002, the right knee was negative for 
pathology.  There was no swelling or tenderness.  McMurray 
and Lachman tests were negative.  The examiner noted that X-
ray have been essentially negative.  Diagnosis, in pertinent 
part, was degenerative joint disease of the right knee, 
characterized as "minimal."

The Board finds that the aforementioned evidence shows that 
the veteran's range of the motion of the knee is only 
moderately less than full (i.e., normal equaling 0 to 140 
degrees).  See 38 C.F.R. § 4.71, Plate II.  If the knee 
disorder were strictly rated on the basis of limitation of 
motion, it would be rated zero percent under Codes 5260 and 
5261.  However, considering the objective demonstration of 
pain, discomfort and crepitance during a recent VA 
examination, a 10 percent rating (which the veteran has 
already been assigned) is justified.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Code 5260, 5261.

With regard to the other factors (lateral instability or 
subluxation) that are relevant in rating the veteran's knee 
disorders, there is no objective evidence which shows that he 
has either problem.  In fact, his stability was specifically 
reported as "very good".

Since the preponderance of the evidence is against the 
veteran's claim for an increased rating for his right knee 
disability, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.

The Board has considered whether the veteran's associated 
knee pain, including on use and flare-ups, is productive of 
additional functional loss, pursuant to sections 4.40 and 
4.45, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  
However, the Board finds that the veteran's complaints and 
symptoms are adequately contemplated by the current 10 
percent evaluation, under Diagnostic Codes 5010-5003.  In 
this regard, the Board notes that the veteran's objectively 
demonstrated limitation of motion is noncompensable, even 
considering additional functional limitations during flare-
up, and that additional functional impairment of either knee 
due to pain or weakness comparable to ankylosis, leg flexion 
limited to 30 degrees or leg extension limited to 20 degrees, 
is not shown or approximated by the evidence of record.  The 
Board notes too that the degenerative joint disease of the 
right knee was specifically characterized as "minimal."  
Therefore the Board concludes that no more than a 10 percent 
evaluation under Diagnostic Codes 5010-5003, for 
noncompensable limitation of motion of a major arthritic 
joint, is warranted.  

There is no competent evidence of record which indicates that 
the veteran's right knee has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased evaluation for status post injury of 
the right knee is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

